DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 28 March 2022 have been entered. Claims 1-12 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20150243940 A1) (provided in Information Disclosure Statement filed by Applicant on 28 October 2021) in view of Lim et al. (US 2020/0020896 A1).

Regarding claim 1, Kang discloses a rechargeable battery 100 (a button cell) comprising an electrode assembly 110 (an electrode assembly) which is itself comprised of a first electrode plate 111 (a first electrode), a second electrode plate 112 (a second electrode), and a separator 113 interposed therebetween (a separator between the first electrode and the second electrode) (Fig. 1, [0040]-[0041]).
Kang further discloses wherein the battery includes a case 120 wherein the electrode assembly is placed in the internal space of the case (a case to accommodate the electrode assembly) through a top opening 120a (an opening to receive the electrode assembly) [0043]
Kang further discloses wherein the battery includes a cap assembly 130 to seal the top opening 120a of the case [0040]. The cap assembly includes a cap plate 140 having a size and shape corresponding to the top opening 120a of the case (a cap plate configured to be coupled with the case to cover an outer area of the opening). The cap plate 140 is further provided with a through hole 141 formed in the center of the cap plate (a cap plate comprising a through-hole penetrating upper and lower surfaces of the cap plate to expose a central area of the opening) [0046].  The cap assembly further includes a terminal plate 160 welded to a second electrode tab 115 corresponding to the second electrode plate 112 (a terminal plate configured to be connected to the second electrode, [0049]) wherein the terminal plate is insulated from the cap plate by insulation plate 150 (insulation-bonded to the cap plate, [0048]). The terminal plate is further comprised of a terminal 170, shown in Fig. 2A, which is provided with a head part 172 covering the through-hole (flange portion covering the through-hole) and a body part 171 inserted into the through-hole (a protrusion penetrating the through-hole from the flange portion) with a substantially cylindrical shape (comprising a curved surface extending from a surface of the flange portion) (Modified Fig. 2B of Kang, 
    PNG
    media_image1.png
    462
    638
    media_image1.png
    Greyscale
[0057]). 

Kang further teaches wherein the through hole in the cap plate, through hole 141, has a size corresponding to an outer diameter of the gasket 143 [0046]. In Fig. 2B of Kang, the through hole recess corresponding with the gasket diameter is sized slightly larger than the gasket and the peripheral portions are exposed toward the terminal 170, which is comprised of the protrusion and flange portions, as depicted in Modified Fig. 2B of Kang (2) below. 

The examiner notes that the claim language “exposed toward the protrusion” is read upon by the recesses of Kang with the gasket 143 between the protrusion and the exposed recess surfaces. In particular, “toward the protrusion” is interpreted such that it requires that the inner surface be exposed in the direction of the protrusion, and does not require direct contact between the exposed surface and the surface of the protrusion.

    PNG
    media_image2.png
    560
    780
    media_image2.png
    Greyscale


Kang further teaches wherein the case may be comprised of a metal such as aluminum or an aluminum alloy [0043]. Kang fails to disclose wherein the case is connected to the first electrode.
Lim teaches a button cell with an electrode assembly including a first electrode, a second electrode, and a separator; a case accommodating the electrode assembly; a cap plate coupled to the open side of the case; and a terminal portion arranged on the cap plate to be electrically connected to the electrode assembly (Abstract). Lim further teaches that the case may be made of a metal, such as aluminum or stainless steel [0056]. Furthermore, Lim teaches that the cap plate may be formed of the same material as the case and coupled to the case via laser welding [0058]. In this structure, the cap plate is electrically connected to the case and has the same polarity as the case [0058].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the case of Kang such that it was welded to the cap plate of Kang resulting in the case having the same polarity as the cap plate, as taught by Lim. It is within the ambit of one of ordinary skill in the art to apply a known technique to similar devices to improve them in the same way. See MPEP 2143(I)(C). Modified Kang therefore reads on the claim limitation “a case configured to be connected to the first electrode” because the case is connected to the first electrode via its connection to the cap plate.

Regarding claim 4, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Kang further discloses wherein there is a gasket 143 (thermal fusion layer) interposed between both the flange portion 172 of the terminal and the protrusion portion 171 configured to insulate the terminal 170 from the cap plate 140 ([0057]-[0058], Fig. 2B). Modified Kang therefore reads on the claim limitation “further comprising a thermal-fusion layer between the cap plate and the flange portion, and configured to insulation-bond the cap plate and the flange portion” because the gasket functions as an insulating member, which, as noted in paragraph [0013] of Applicant’s Specification filed 31 December 2020, the thermal fusion layer is configured to insulation-bond the cap plate and the flange portion.

Regarding claim 5, Modified Kang meets the claim limitations of the button cell according to claim 4 as set forth above. Modified Kang accordingly discloses “wherein the thermal-fusion layer melts at a predetermined temperature” because every material has an inherent melting temperature and thus, the thermal-fusion layer (gasket 143) will melt at a predetermined temperature (its melting temperature) regardless of the material used.

Regarding claim 6, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Modified Kang accordingly discloses wherein the flange portion 172 is arranged on the cap plate 140 with a gasket 143 interposed between, as clearly depicted in Fig. 2B. Kang further discloses wherein the terminal 170 is inserted through the through hole 161 so that it may be electrically connected with the terminal plate 160 [0050]. The terminal plate 160 is further welded to the second electrode tab 115 of the electrode assembly [0049]. Modified Kang therefore reads on the claim limitation “wherein the flange portion is arranged on the cap plate, and the protrusion passes through the through-hole from the flange portion to be connected to the second electrode” because the protrusion is electrically connected to the second electrode via the terminal plate 160.

Regarding claim 7, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. In the analysis of claim 1, the flange portion is interpreted as head portion 172 of the terminal. In an alternative interpretation of the button cell of claim 1, the flange portion may be interpreted as the portion of the terminal corresponding to through hole 161b, disposed below the terminal plate protrusion member 162 (Fig. 2B) with all other features being interpreted the same as in claim 1. In this case, the protrusion 171 extends from the alternatively interpreted flange portion to pass through the through-hole, as seen in the Alternative Interpretation of Modified Fig. 2B of Kang below. Furthermore, Kang discloses wherein the terminal 170 is inserted through the through-hole 161 so that a portion of the terminal, the flange portion in the alternative interpretation, may be electrically connected with the terminal plate 160 [0050]. The terminal plate 160 is further welded to the second electrode tab 115 of the electrode assembly [0049].

    PNG
    media_image3.png
    478
    638
    media_image3.png
    Greyscale


Modified Kang therefore reads on the claim limitation “wherein the flange portion is disposed between the cap plate and the electrode assembly to be connected to the second electrode, and the protrusion passes through the through-hole from the flange portion to be exposed to an outside of the cap plate” because the flange portion in this interpretation is both electrically connected to the second electrode via the terminal plate 160 and located between the cap plate and the electrode assembly. Additionally, the protrusion is exposed outside the cap plate via the head part 172.

Regarding claim 8, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Modified Kang accordingly reads on the claim limitation “wherein the flange portion has a wider area than that of the protrusion” as clearly seen in Modified Fig. 2B of Kang, where the area is interpreted as the cross-sectional area.

Regarding claim 9, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Modified Kang accordingly reads on the claim limitation “wherein the flange portion has a 20thinner thickness than that of the protrusion” because the thickness is interpreted as the length, particularly in the direction of the 161c axis, as depicted in Modified Fig. 2B of Kang, where the flange portion has a thinner thickness than the protrusion.

Regarding claim 10, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Modified Kang accordingly reads on the claim limitation “wherein the flange portion and the protrusion are integrally formed” because the flange portion (head part 172) and the protrusion (body part 171) are integrally formed as portions of terminal 170.

Regarding claim 11, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Kang further discloses wherein the first electrode tab 114 is welded to a bottom of the surface of the cap plate 140 [0045]. Kang teaches that this electrical connection results in the cap plate 140 having the same polarity as the first electrode tab 114 [0045]. The cap plate of Modified Kang is further welded to the case such that they also share the same polarity, as made obvious in the claim 1 analysis above. Modified Kang therefore reads on the claim limitation “the case and the cap plate have a same polarity as the first electrode.”
Kang further discloses wherein the terminal plate 160 is welded to the second electrode tab 115 of the electrode assembly, thereby electrically connecting the terminal plate and the electrode tab [0049]. Modified Kang therefore reads on the claim limitation “the terminal plate has a same polarity as the second electrode” because the electrical connection of the terminal plate and the electrode tab 115 implies that the two have the same polarity, as taught by Kang with respect to the electrical connection of the cap plate to the first electrode tab above.

Regarding claim 12, Modified Kang meets the claim limitations of the button cell according to claim 1 as set forth above. Modified Kang further discloses wherein the electrode assembly is further comprised of a first electrode tab 114 (a first electrode tab) and a second electrode tab 115 (a second electrode tab) respectively welded to the first and second electrode plates 111 and 112. As previously described, Kang discloses that the first electrode tab is coupled to the cap plate 140 [0045] and the second electrode tab is connected to the terminal plate [0049]. Furthermore, the case of Modified Kang is electrically connected to the cap plate, as made obvious in claim 1 above. Modified Kang therefore reads on the claim limitation “wherein -22-1198627the electrode assembly further comprises: a first electrode tab extending from the first electrode to be coupled to the case; and 5a second electrode tab extending from the second electrode to be coupled to the terminal plate” because the first electrode is coupled to the case via the electrical connection to the cap plate and both electrode tabs extend from their respective electrodes, as depicted in Fig. 1 of Kang.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20150243940 A1) (provided in Information Disclosure Statement filed by Applicant on 28 October 2021) in view of Lim et al. (US 2020/0020896 A1) as applied to claim 1 above and further in view of Hattori et al. (US 2014/0242439 A1).

Regarding claim 2, Modified Kang meets the claim limitations of the button cell of claim 1 as set forth above. Kang further discloses wherein the terminal through hole 161 includes a first terminal through hole 161a and a second terminal through hole 161b with the latter having a larger diameter ([0052], Fig. 2B). Kang further discloses wherein the first through-hole 161a has a circular shape similar to the corresponding portion of the electrode terminal 170, but the second through hole 161b may have a circular shape, a substantially rectangular shape, or any polygonal shape [0055]. Kang further discloses wherein the terminal 170 is inserted through the through hole 161 so that it may be electrically connected with the terminal plate 160 [0050]. Modified Kang fails to disclose wherein the protrusion extending from the flange portion comprises an inclined surface extending from the curved surface and penetrating the through hole.

Hattori teaches a secondary battery with a stepped through-hole and a terminal member inserted into the through-hole (Abstract). Hattori further teaches wherein the terminal member 12 is comprised of a flange portion 12d and a cylindrical portion 12a that extends from the flange portion (Fig. 3). The terminal member is further comprised of an inclined surface extending from the curved surface, near the opening 25b of the through-hole 12b, where the terminal member has a tip portion 12c that is caulked and laser welded to the conductive member, electrically connecting the terminal and the conductive member (Fig. 3, [0036]).

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the terminal 170 of Kang such that the portion of the terminal corresponding to the second through hole 161b had an inclined surface extended from the curved cylindrical body 171 and was further caulked and welded, as taught by Hattori, to the terminal plate 160 with a reasonable expectation of success in providing a reliable electrical connection between the terminal and the terminal plate. Modified Kang therefore reads on the claim limitation “wherein the protrusion further comprises an inclined surface extending from the curved surface and penetrating the through-hole” because the inclined surface has a portion that would still be penetrating the through-hole, particularly the second through-hole 161b.

Regarding claim 3, Modified Kang meets the claim limitations of the button cell according to claim 2 as set forth above. Modified Kang accordingly discloses wherein a length between the inclined surface and an edge of the through-hole, particularly the edge of the through-hole adjacent to the head part 172 of the terminal, is longer than a length between the curved surface and the edge of the through-hole adjacent to the head part 172 of the terminal (Fig. 2B). Modified Kang therefore reads on the claim limitation “wherein a first length between the inclined surface and an edge of the through-hole is longer than a second length between the curved surface and the edge of the through-hole.”

Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed toward the newly added claim limitation in amended claim 1. In particular, Applicant argues that the cited references with respect to the rejection of claim 1, Kang and Lim, do not disclose or suggest “wherein an inner surface of the cap plate that extends between the upper and lower surfaces so as to define the through-hole is exposed toward the protrusion.”
However, as discussed above in the analysis of claim 1, Kang discloses recessed portions in the through hole 141 of cap plate 140, as depicted in Modified Fig. 2B of Kang (2), that reads on the claimed inner surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728